Citation Nr: 1802357	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Power of Attorney (POA)


ATTORNEY FOR THE BOARD

N. Sangster, Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

In a written statement received in December 2017, the Veteran's POA withdrew this claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim for entitlement to a service connection for bilateral hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2017, the Veteran's POA submitted a written statement on behalf of the Veteran requesting that the appeal pending for service connection for bilateral hearing loss be withdrawn without action.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  In addition, it must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  See 38 C.F.R. § 20.204(b).

Here, the December 2017 written statement meets all of the criteria under 38 C.F.R. § 20.204(b) for withdrawal of the pending claim.  And since the Board has not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim for entitlement to service connection for bilateral hearing loss and it is, hereby, dismissed.  Id.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


